SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No. 6)* NOVABAY PHARMACEUTICALS, INC. (Name of Issuer) Common Stock (Title of Class of Securities) 66987P102 (CUSIP Number) December 31, 2013 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: [ ] Rule 13d-1(b) [ ] Rule 13d-1(c) [ X ] Rule 13d-1(d) * The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of the securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No.66987P102 Schedule 13G Page2 of 8 Pages 1. Names of Reporting Persons Ramin Najafi, Ph.D. 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) [ X ] (b) [ ] 3. SEC Use Only 4. Citizenship or Place of Organization United States of America Number of 5. Sole Voting Power Shares Beneficially 6. Shared Voting Power Owned by Each 7. Sole Dispositive Power Reporting Person With 8. Shared Dispositive Power 9. Aggregate Amount Beneficially Owned by Each Reporting Person Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) [ ] Percent of Class Represented by Amount in Row (9) 8.6%* Type of Reporting Person (See Instructions) IN * Based on 45,403,444 shares of common stock outstanding as of December 31, 2013. CUSIP No.66987P102 Schedule 13G Page3 of 8 Pages 1. Names of Reporting Persons Farideh Najafi 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) [X] (b) [ ] 3. SEC Use Only 4. Citizenship or Place of Organization United States of America Number of 5. Sole Voting Power 0 Shares Beneficially 6. Shared Voting Power Owned by Each 7. Sole Dispositive Power 0 Reporting Person With 8. Shared Dispositive Power 9. Aggregate Amount Beneficially Owned by Each Reporting Person Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) [] Percent of Class Represented by Amount in Row (9) 6.9%* Type of Reporting Person (See Instructions) IN * Based on 45,403,444 shares of common stock outstanding as of December 31, 2013. CUSIP No.66987P102 Schedule 13G Page4 of 8 Pages 1. Names of Reporting Persons Najafi Family Trust 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) [X] (b) [ ] 3. SEC Use Only 4. Citizenship or Place of Organization United States of America Number of 5. Sole Voting Power 0 Shares Beneficially 6. Shared Voting Power Owned by Each 7. Sole Dispositive Power 0 Reporting
